Citation Nr: 1329775	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  99-11 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected gastrointestinal disorder, characterized as irritable bowel syndrome and non-ulcer dyspepsia.


REPRESENTATION

Appellant represented by:	Sean S. Twomey, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1952 to May 1956 and from December 1957 to August 1966. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board issued a decision in May 2012, which, in part, denied the Veteran's increased rating claim.  The Veteran appealed the portion of the Board's May 2012 decision that denied entitlement to an increased rating for a gastrointestinal disorder to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2013 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion by an Order dated in May 2013. 

The May 2012 Board decision also remanded to the RO the issues of service connection for sleep apnea and chronic obstructive pulmonary disorder.  Those issues have not yet been returned to the Board and will be the subject of a separate decision.

In a statement received in July 2013, the Veteran raises the issue of entitlement to dental treatment.  That issue has not yet been adjudicated by the RO and, therefore, the Board does not have jurisdiction over it.  It is referred to the RO for appropriate action.

In August 2013, the Veteran's attorney submitted additional argument and duplicates of clinical and lay evidence already of record, accompanied by a waiver of RO consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In July 2013, the Veteran submitted correspondence on which he requests a Travel Board hearing.  Consequently, he is entitled to this hearing before deciding his appeal.  38 C.F.R. § 20.700(a) (2012).  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The RO should take the necessary steps to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


